Case 1:18-cv-12910-NLH-AMD Document 9 Filed 09/09/20 Page 1 of 6 PageID: 120



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

FRANK BUSH,                              No. 18-cv-12910 (NLH) (AMD)

            Plaintiff,

      v.                                             OPINION

JANE DOE (I), et al.,

            Defendants.


APPEARANCE:

Frank Bush
453925D
Northern State Prison
168 Frontage Rd
P.O. Box 2300
Newark, NJ 07114

     Plaintiff Pro se


HILLMAN, District Judge

     Plaintiff Frank Bush, a state prisoner presently

incarcerated in Northern State Prison, New Jersey, filed an

amended complaint under 42 U.S.C. § 1983.         See ECF No. 4.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2)(B) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the Court will dismiss the



                                     1
Case 1:18-cv-12910-NLH-AMD Document 9 Filed 09/09/20 Page 2 of 6 PageID: 121



amended complaint without prejudice.        Plaintiff may move for

leave to file a second amended complaint.

I.   BACKGROUND

     Plaintiff’s original complaint was filed on August 16,

2018.   ECF No. 1.    The Court administratively terminated the

complaint as Plaintiff had not paid the filing fee or submitted

a complete in forma pauperis application.         ECF No. 3.    Plaintiff

filed his amended complaint on February 11, 2019. 1         ECF No. 4.

The Court reopened the matter and granted Plaintiff’s in forma

pauperis application.     ECF No. 8.

     Plaintiff alleges he was denied medical care in violation

of the Eighth Amendment while he was incarcerated in Bayside

State Prison and Northern State Prison.        ECF No. 4 ¶¶ 1, 6.      He

states medical providers Jane Does 1-3 and John Doe 1 “are

legally responsible, in whole or part, for ensuring medical

provisions at these institutions, as well as for the care and


1 “[A]n amended pleading — like the amended complaint here —
supersedes the earlier pleading and renders the original
pleading a nullity.” Palakovic v. Wetzel, 854 F.3d 209, 220 (3d
Cir. 2017) (citing W. Run Student Hous. Assocs., LLC v.
Huntington Nat’l Bank, 712 F.3d 165, 171 (3d Cir. 2013); 6
Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 1476 (3d ed. 2010)). “[T]he original pleading, once
superseded, cannot be utilized to cure defects in the amended
pleading, unless the relevant portion is specifically
incorporated in the new pleading.” Wright & Miller § 1476.
Because Plaintiff stated the amended complaint was filed in
order to address deficiencies in the original complaint and did
not specifically incorporate the original complaint, ECF No. 4
at 1, the original complaint is null and void.
                                     2
Case 1:18-cv-12910-NLH-AMD Document 9 Filed 09/09/20 Page 3 of 6 PageID: 122



treatment of prisoners residing at these institutions.”           Id. ¶¶

7-11.

      He alleges that Jane Doe 1 examined him “and informed him

that he had contracted Hepatitis C . . . and his Hep C levels

were so high that he needed immediate treatment.”          Id. ¶ 14.

She told Plaintiff “he was lucky to get treatment, because his

Hep C levels were so high most inmates in his situation don’t

get treatment because the cost was $80,000.00 to $100,000.00.”

Id. ¶ 15.    About a month later, Plaintiff went to South Woods

State Prison in Bridgeton, New Jersey “for an ultra sound to see

if his Hep C virus had given him liver cancer.”          Id. ¶ 16.

Plaintiff had blood work done upon his return to Bayside.            Id. ¶

17.

      Plaintiff was transferred to Northern State Prison in

October 2017.    Id. ¶ 18.    John Doe informed Plaintiff that he

did not have cancer and his liver “looked to be in good

condition.”    Id.    Plaintiff asked John Doe for Hepatitis C

treatment, but “defendant John Doe told plaintiff that his Hep C

was not bad enough for treatment and in any event the cost was

too high.”    Id. ¶ 19.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.      The Court must sua sponte dismiss any claim

                                     3
Case 1:18-cv-12910-NLH-AMD Document 9 Filed 09/09/20 Page 4 of 6 PageID: 123



that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.         This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis.

     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.         Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).         “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”          Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).           “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     Plaintiff alleges Defendants were deliberately indifferent

to his medical needs because they denied him treatment for

Hepatitis C.    To state an Eighth Amendment Claim, a plaintiff

must allege facts indicating that defendants were deliberately

indifferent to his or her serious medical need.          Estelle v.

                                     4
Case 1:18-cv-12910-NLH-AMD Document 9 Filed 09/09/20 Page 5 of 6 PageID: 124



Gamble, 429 U.S. 97, 104 (1976).         To accomplish this, “a

plaintiff must make (1) a subjective showing that ‘the

defendants were deliberately indifferent to [his or her] medical

needs’ and (2) an objective showing that ‘those needs were

serious.’”    Pearson v. Prison Health Serv., 850 F.3d 526, 534

(3d Cir. 2017) (quoting Rouse v. Plantier, 182 F.3d 192, 197 (3d

Cir. 1999) (second alteration in original)).         Hepatitis C

qualifies as a serious medical condition.         Moore v. Luffey, 767

F. App'x. 335, 340 (3d Cir. 2019).

     The Third Circuit has found deliberate indifference “‘where

the prison official (1) knows of a prisoner’s need for medical

treatment but intentionally refuses to provide it; (2) delays

necessary medical treatment based on a non-medical reason; or

(3) prevents a prisoner from receiving needed or recommended

medical treatment.’”     Parkell v. Danberg, 833 F.3d 313, 337 (3d

Cir. 2016) (quoting Rouse, 182 F.3d at 197).         Plaintiff has not

sufficiently alleged deliberate indifference to his Hepatitis C.

     The amended complaint indicates that his condition is being

monitored by prison officials.       He has received blood tests and

liver screenings, which indicated that his liver was in good

condition.    ECF No. 4 ¶ 18.    Plaintiff’s conclusory allegations

that he is being denied care are not entitled to the presumption

of truth.    Id. ¶¶ 26-34; see also Connelly v. Lane Const. Corp.,

809 F.3d 780, 790 (3d Cir. 2016) (citing Peñalbert–Rosa v.

                                     5
Case 1:18-cv-12910-NLH-AMD Document 9 Filed 09/09/20 Page 6 of 6 PageID: 125



Fortuño–Burset, 631 F.3d 592, 595 (1st Cir. 2011)). 2         Although he

alleges he is being denied care entirely, the facts in the

amended complaint indicate that Plaintiff is actually

disagreeing with the kind of treatment being provided.           See ECF

No. 4 at 16 (“The NJDOC has a protocol for monitoring patients

with Hepatitis C.     You are currently being monitored according

to that protocol and your name is on the treatment waiting list.

When there is a treatment spot available, you will be

notified.”).    There is not enough information in the amended

complaint to plausibly suggest that Plaintiff’s treatment is

being directed by non-medical concerns.

      As Plaintiff may be able to allege facts that would state a

deliberate indifference claim, he may move for leave to file a

second amended complaint.

IV.   CONCLUSION

      For the reasons stated above, the amended complaint is

dismissed without prejudice.       28 U.S.C. § 1915(e)(2)(B)(ii).

Plaintiff may move to file a second amended complaint within 45

days.   An appropriate order follows.



Dated: _September 9, 2020                ___s/ Noel L. Hillman ___
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.

2 The Court declines to assert supplemental jurisdiction over any
state tort claims as it is dismissing the federal claims. 28
U.S.C. § 1367(c)(3). Plaintiff may replead the tort claims in
the event he elects to file a second amended complaint.
                                     6
